Citation Nr: 0417506	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-20 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	State of Colorado, Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1942 to October 
1945.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a April 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2002, a statement of the 
case was issued in October 2002, and a substantive appeal was 
received in November 2002.  The Board therefore has appellate 
jurisdiction.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The veteran testified by video conference at a Board hearing 
in January 2004.

In the veteran's notice of disagreement the veteran appears 
to raise a claim of service connection for frostbite of his 
feet.  During a January 2004 Board hearing, the veteran also 
raises a claim for an increased rating of residuals of a scar 
to the left scapular and service connection for a lung 
disorder.  These matters are hereby referred to the RO for 
appropriate action.   


FINDING OF FACT

The veteran's service-connected PTSD is productive of no more 
than some occupational and social impairment with reduced 
reliability and productivity due to various symptoms.

CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 50 percent for the veteran's service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. 4.130, Code 9411 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the January 
2002 RO letter, the April 2002 rating decision, and the April 
2003 supplemental statement of the case have collectively 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the January 2002 letter,  the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in January 2002, prior to the RO's decision to 
deny the claim in April 2002 as anticipated by the recent 
court holding.  In other words, the VCAA notice is timely. 
  
Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, VA 
medical records and VA examination reports.  Since the 
veteran was afforded a VA examination in connection with his 
claims, the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  Significantly, no additional pertinent evidence has 
been identified by the appellant as relevant to the issue on 
appeal.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
the claims.


Factual Background

In November 2001, the veteran filed a claim of service 
connection for PTSD which was subsequently granted in an 
April 2002 RO rating decision.  The RO assigned a 50 percent 
rating for PTSD and the veteran appealed for a higher rating.

VA medical records from 2001 to 2002 show periodic treatment 
for PTSD.  During these treatment sessions the veteran 
primarily complained of having nightmares pertaining to his 
combat service.  He also complained of being hyperaroused, 
having intrusive thoughts, guilt, and depression.  In October 
2001, VA mental status examination revealed that the veteran 
was alert, oriented, and that he had a blunted affect.  He 
reportedly wanted to talk about war and related problems.  He 
stated that he had nightmares and problems falling asleep.  
He related that he also had poor energy and concentration.  
His speech was logical and goal directed.  He had no evidence 
of thought disturbance.  The psychologist assessment was that 
the veteran was struggling with nightmares and memories of 
the war.  He noted that the veteran became excited when 
discussing situations that occurred to him during World War 
II.  He stated that the veteran tried to avoid situations 
that trigger him, but that it had been difficult due to 
terrorism and the destroying of a building close to his home.  
The examiner diagnosed chronic PTSD on Axis I, Axis III 
revealed a diagnosis of diabetes, hearing problems and war 
injuries, Axis IV revealed that his psychosocial stressors 
were severe and that the triggers of his PTSD included the 
recent demolition, and terrorism.  A GAF score of 50 was 
assigned on Axis V.  The psychologist stated that the veteran 
was open about his problems, liked people and had a good 
relationship with his wife.  

The veteran had a VA compensation and pension examination in 
February 2002, at which time he was 83 years of age.  The 
examiner reported that the veteran's psychiatric treatment 
records were reviewed in connection with the examination.  
The examiner noted the numerous physical health disorders 
suffered by the veteran.  The veteran reported that he had 
been married for more than 40 years and that they have been 
active in their church.

His complaints on examination included having intrusive 
memories about his war experiences, nightmares and disturbed 
sleep.  The veteran stated that there had been some 
improvement in his sleep habits and his anxiety since being 
prescribed medication.  He stated that he had no difficulty 
being around people and that he accompanied his wife on 
shopping trips.  He stated that he startled readily with loud 
noises.  He related that there was no indication that anxiety 
or depressive symptoms interfered with his work during his 
working years and that he retired approximately 20 years ago.  
He stated that after retiring he was active volunteering in 
the Senior Citizens Center, which he stated he no longer had 
the energy to do.  He related that his PTSD symptoms were not 
interfering with being around people, but rather it was his 
overall tiredness.  

Mental Status examination revealed that the veteran was 
nicely dressed and quite attentive.  He did not give the 
appearance of significant anxiety in the interview situation 
and there was no evidence of hypervigilance.  He discussed 
having some word finding difficulties and problems 
remembering things.  He had no evidence of thought disorder 
and no word finding difficulties or apparent memory problems 
during the examination.  

As part of his summary, the examiner noted that the veteran 
had received some relief from treatment, both counseling and 
medication.  He noted that the veteran did not isolate 
himself, but lead a rather quiet life due to low energy, 
which was attributed not to depression, but to his physical 
condition.  He noted that the veteran did not seem depressed.  
The diagnosis was mild to moderate PTSD.  His GAF score was 
58.

At the Board hearing in January 2004 the veteran reiterated 
his complaints of nightmares and difficulty sleeping.  The 
veteran also indicated that he had trouble remembering 
things, trouble controlling himself, and trouble controlling 
his temper.  The veteran stated that it was more difficult to 
control himself as he has gotten older and had more health 
problems.  He indicated that the problems were worse now than 
earlier. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under 38 C.F.R. § 4.130, Code 9411, PTSD is rated, as 
follows: 

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short - and long - term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

A 100 percent rating is assigned where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet.App. 436 (2002). 

With respect to the veteran's industrial history, the claims 
file shows that the veteran retired over 20 years ago and 
that he thereafter participated in volunteer work until he no 
longer had the energy.  The veteran reported that there was 
no indication that any anxiety or depressive symptoms 
interfered with his work during his working years.  It is 
noteworthy to mention that a VA psychiatrist, in February 
2002, attributed the veteran's complaint of low energy to his 
multiple physical problems, and not to a psychiatric 
disorder.  The Board notes that a GAF score of 50 was 
assigned in October 2001, representing serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  When examined in February 2002, his GAF 
score was 58, indicating moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  

It is difficult to understand how the examiner in October 
2001 arrived at a GAF score of 50, as described in DSM IV, 
given that only lesser signs and symptoms were described in 
the clinical records, and in view of the veteran's actual 
occupational and social circumstances as described in the 
records.  The record demonstrates that the veteran has a 
productive relationship with his wife and that he likes being 
around people.  Mental status examinations show that although 
the veteran had some problems concentrating, he is oriented 
and alert, his speech was logical and goal directed, and he 
had no evidence of thought disturbance.  The Board notes that 
an examiner's classification of the level of psychiatric 
impairment, by words or by a GAF score, is to be considered, 
but is not determinative of the disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Given all of the medical evidence of record, the Board finds 
that the GAF score of 58, assigned in February 2002, more 
appropriately represents the veteran's industrial impairment 
as a result of his service-connected PTSD.  The record does 
not show that the veteran's PTSD symptoms are of a magnitude 
to cause more than some occupational impairment with reduced 
reliability and productivity (the criteria for a 50 percent 
rating).

As to the veteran's social impairment, the Board notes that 
it has not been alleged that the veteran has problems getting 
along with others.  The evidence shows that he has been 
married to the same woman for well over 40 years and that he 
likes the company of others.  Given the foregoing, the Board 
must conclude that the veteran's social impairment is not of 
a magnitude to cause more than some occupational impairment 
with reduced reliability and productivity (50 percent 
criteria).  The Board finds it noteworthy to mention that 
when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  See 38 C.F.R. § 4.126(b)

Moreover, mental status examinations from 2001 to 2002 fail 
to demonstrate that the next higher rating of 70 percent is 
warranted.  Although the veteran has been noted to have a 
blunted affect and some problems concentrating, there is no 
evidence he has suicidal ideation, severe obsessional 
rituals, intermittently illogical speech, near-continuous 
panic or depression, spatial disorientation, neglect of 
personal appearance and hygiene, or inability to maintain 
effective relationships.  The record demonstrates that the 
veteran is alert and oriented, his speech is logical and goal 
directed and he has no evidence of thought disturbance.  He 
has also been noted to be appropriately dressed.  
Additionally, the record shows that he has maintained his 
marital relationship for well over 40 years.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
have been no identifiable periods of time, since the 
effective date of service connection, when PTSD was more than 
50 percent disabling.  Thus "staged ratings" are inapplicable 
here.

In light of the foregoing, the Board concludes that the 
evidence as a whole demonstrates that the veteran's PTSD 
produces no more than some occupational and social impairment 
with reduced reliability and productivity due to various 
symptoms.  The preponderance of the evidence is against a 
rating in excess of 50 percent for PTSD.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim 


for higher rating must be denied.  38 U.S.C. § 5107(b)); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 50 percent for PTSD is denied.



	                        
____________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



